                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA                       )      CASE NO. 1:19 CR 109
                                               )
              Plaintiff,                       )      JUDGE BENITA Y. PEARSON
                                               )
vs.                                            )      POSITION STATEMENTS
                                               )
RUSSELL DELANO MILEY-CRUZ                      )
                                               )
              Defendant.


       Now comes Defendant, Russell Delano Miley-Cruz, by and through undersigned counsel,

and informs this Honorable Court that he accepts the report and findings of his psychological

evaluation. Counsel agrees that Defendant is competent to stand trial. The AUSA joins in this

assessment.




                                                   Respectfully submitted,
                                                   BETRAS, KOPP & HARSHMAN, LLC


                                                   /s/ David J. Betras
                                                   DAVID J. BETRAS (0030575)
                                                   6630 Seville Drive
                                                   Canfield, Ohio 44406
                                                   Telephone: (330) 746-8484
                                                   Facsimile: (330) 702-8280
                                                   E-mail: dbetras@bhlaws.com
                                 CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing document was filed and served

electronically this 16th day of August, 2019 upon attorneys who have completed ECF registration

as required by the Court.



                                               /s/ David J. Betras
                                               DAVID J. BETRAS (0030575)
